PER CURIAM HEADING




NO. 12-03-00174-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


LUIS B. LOPEZ,§
	APPEAL FROM THE 3RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, ET AL.,§
	HOUSTON COUNTY, TEXAS
APPELLEES




MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P.  42.3.  Pursuant to Rule 32.1, Appellant's docketing statement was due
to have been filed at the time the appeal was perfected, i.e., June 6, 2003.  See Tex. R. App. P. 32.1. 
On June 11, 2003, this court notified Appellant that the docketing statement was past due and it
allotted Appellant until June 26, 2003 to file it. 
	When Appellant again failed to file the docketing statement, on June 27, 2003, this court
issued a second notice advising him that the docketing statement was past due and giving him until
July 14, 2003 to comply with Rule 32.1.  The notice further provided that failure to comply with this
second notice would result in the appeal being presented for dismissal in accordance with Rule 42.3. 
The time for filing the docketing statement under this second notice has expired, and Appellant has
not filed the docketing statement as required by Rule 32.1and the court's notices.  
	Appellant having failed, after notice, to comply with Rule 32.1, the appeal is dismissed.  
Tex. R. App. P. 42.3(c).
Opinion delivered July 23, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

PUBLISH